DETAILED ADVISORY ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The paper filed 13 December 2021 after final rejection will be entered in the event of an appeal.  The paper presents a copy of the previously presented claim set and argument regarding the art rejection given in section 6 of the detailed portion of the office action mailed 15 October 2021.

Applicant’s arguments have not been found to be persuasive and the rejection of record will maintained in the event of an appeal.  Applicant argues on page 7 of the response that there is no teaching of a web comprising a nonwoven web layer with a plurality of continuous fibers with a hydrophobic melt additive and a second plurality of fibers with a hydrophilic melt additive.  Applicant argues that the Coslett reference has hydrophilic and hydrophobic continuous fiber in different nonwoven layers next to each other and therefore cannot meet the instant claim language.  The examiner notes that the instant claim language of a first layer being a nonwoven that 
     Applicant further argues that the limitation of at least one of the layers being visible through a hole in a second layer is not taught by the combination of the references.  In particular applicant argues on page 8 of the response that Klemp does not teach this limitation because it teaches a hole through all three layers.  The examiner does not agree with applicant’s construction of the passages cited on page 8 of the response.  These passages describe a hole through a central stretch film layer with the outer and inner nonwoven webs being joined through the hole to each other.  If the material of the webs is joined through a central hole, the material of one nonwoven web would be visible from the view of the hole from the other side of the central stretchable material film and thus meet the instant claim limitation.  This would be true even if there was a hole through each of the nonwoven webs centered on a larger hole in the central film layer, as required by claim 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P WATKINS III whose telephone number is 571-272-1503.  The examiner works an increased flex time schedule, but can normally be reached Monday through Friday, 11:30 A.M. through 8:00 P.M. Eastern Time.  The examiner returns all calls within one business day unless an extended absence is noted on his voice mail greeting.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner.  Interview agenda and proposed claims for interviews, are not required by the examiner, but may be faxed directly to the examiner at 571-273-1503.  All other papers should be faxed to the number given in the paragraph above. All materials faxed for interview purposes will be made part of the official interview record by the examiner.  Applicant may also schedule an interview by use of the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 


WILLIAM P. WATKINS III
Examiner
Art Unit 1783



/WILLIAM P WATKINS III/Primary Examiner, Art Unit 1783